Citation Nr: 1311336	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  10-37 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder, prior to November 17, 2011.

3.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder, since November 17, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 2000.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The RO's February 2010 rating decision addressed the issues of entitlement to service connection for sleep apnea, posttraumatic stress disorder (PTSD), and hypertension.  The Veteran filed a timely notice of disagreement addressing each of these issues. 

In July 2010, the RO issued a statement of the case addressing each of these issues.  Later that same month, the Veteran filed a timely substantive appeal which was limited in scope to the issues of service connection for sleep apnea and service connection for PTSD.  The limited scope of this appeal was later confirmed in a Statement of the Veteran's Accredited Representative, VA Form 1-646, which was filed in August 2011.

In October 2010, the RO issued a rating decision granting service connection at a 50 percent initial disability rating for PTSD, effective from May 20, 2009.  In June 2011, the Veteran filed a notice of disagreement contesting the initial disability rating assigned to his PTSD.  

In May 2012, the RO issued a rating decision which granted an increased disability rating of 70 percent for PTSD, effective from November 17, 2011.  The Veteran continues to seek an increased evaluation for this disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In August 2011, the Veteran filed a claim seeking a total disability rating based on individual unemployability due to all his service-connected disabilities.  This claim has not been previously adjudicated by the RO.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the RO for appropriate action.  

The issues of entitlement to a higher evaluation for PTSD, both before and after November 17, 2011, are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently has sleep apnea related to his military service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's May 2009 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the May 2009 letter provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, the RO satisfied the notice requirements with respect to the issue on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO is not required to obtain a medical opinion regarding the etiology of the Veteran's current sleep apnea.  38 C.F.R. § 3.159.  There is no evidence establishing sleep apnea during service.  The Veteran's service treatment records are completely silent as to any complaints of or treatment for sleep apnea.  His February 2000 retirement examination listed his nose, sinuses, mouth, and throat as normal.  On a March 2000 medical history report, completed pursuant to his separation examination, the Veteran denied having any history of frequent trouble sleeping or easy fatigability.  There is also no indication that the Veteran's sleep apnea may be associated with his military service or with another service-connected disability.  Although the Veteran now contends that he began to snore and experience difficulty sleeping during his military service, the Board finds that his contentions are inconsistent with the evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Specifically, these contentions directly contradict the medical history report completed by him during his separation examination, which included a positive history of having other disabilities.  In May 2000, the Veteran filed a claim seeking service connection for six different disabilities.  No reference to sleep apnea was made.  The first complaint of any kind relating to sleep apnea is not shown until 2009, over 8 years after the Veteran's discharge from service.  Finally, the June 2009 sleep study which confirmed his diagnosis of obstructive sleep apnea noted that he "had very little snoring."  Accordingly, a VA examination is not required to adjudicate this issue.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no sign in the record that additional evidence relevant to the issue being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran served on active duty in the Army from June 1978 to June 2000.  His service treatment records are completely silent as to any complaints of or treatment for sleep apnea.  His February 2000 retirement examination listed his nose, sinuses, mouth, and throat as normal.  On a medical history report, completed in March 2000, the Veteran denied having a history of frequent trouble sleeping, and denied having a history of easy fatigability.  He did, however, report having a history of other disabilities.

In May 2000, the Veteran filed a claim seeking service connection for six different disabilities.  No reference to sleep apnea was made.  The first post service treatment record relating to sleep apnea is not shown until April 2009, which is over eight years after the Veteran's discharge from military service.  The Veteran's diagnosis of obstructive sleep apnea was confirmed by a sleep study in June 2009.  In discussing the Veteran's snoring profile, the report noted that he "had very little snoring."

To the extent that the Veteran contends that service connection for sleep apnea is warranted based on a continuity of symptomatology since service, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), which does not include sleep apnea.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013)).

Under these circumstances, the Board must conclude that service connection is not warranted for sleep apnea.  In reaching this decision, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for sleep apnea is denied.


REMAND

The Veteran is seeking a higher evaluation for his service-connected PTSD, both before and after January 17, 2011.

The RO's October 2010 rating decision granted service connection at a 50 percent initial disability rating for PTSD, effective from May 20, 2009.  In June 2011, the Veteran filed a notice of disagreement contesting the initial disability rating assigned to his PTSD.  

In May 2012, the RO issued a rating decision which granted an increased disability rating of 70 percent for PTSD, effective from November 17, 2011.  The Veteran continues to seek an increased evaluation for this disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

As the RO has not yet issued a statement of the case addressing this issue, the Board must remand this issue for the RO to issue a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of such issue.  Manlicon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the case is remanded for the following action:

Issue a statement of the case and notification of the Veteran's appellate rights on the issues of entitlement to an increased evaluation for PTSD, rated 50 percent disabling, prior to November 17, 2011; and 70 percent disabling, since November 17, 2011.  See 38 C.F.R. §§ 19.29, 19.30 (2012).  The Veteran and his representative are reminded that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2012).  If the Veteran perfects an appeal of this issue, it must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


